      Case 1:20-cv-04847-MKV Document 15 Filed 09/18/20 Page 1 of 1
                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                              DATE FILED: 09/18/2020
SKYLINE GROUP ASIA LIMITED,

                          Plaintiff,
                                                                   1:20-cv-04847-MKV
                   -against-
                                                                          ORDER
TRANSFORM HOLDCO, LLC,

                          Defendant.


MARY KAY VYSKOCIL, United States District Judge:

        The Court has been advised that the parties in this case have reached a settlement in

principle. The parties are advised that all existing deadlines and dates—including the deadline

for Defendant to file its answer—remain in effect unless and until the parties submit a

stipulation of settlement and dismissal to the Court or, pending final execution of a settlement,

request dismissal without prejudice to restoring the action to the Court’s calendar within thirty

days.


SO ORDERED.


Dated: September 18, 2020
       New York, New York
                                            __________________________________
                                                  MARY KAY VYSKOCIL
                                                 United States District Judge
